Citation Nr: 0423157	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  99-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for major depression, 
claimed as secondary to service-connected residuals of a 
hysterectomy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) which, in pertinent part, 
denied secondary service connection for major depression and 
entitlement to TDIU.

In October 2000, the veteran appeared and gave testimony at 
the RO at a hearing by videoconference before the undersigned 
Veterans Law Judge sitting in Washington, D.C.  A transcript 
of the hearing is of record.  

The issues on appeal were remanded in February 2001 and July 
2003 for further development.  The case was thereafter 
returned to the Board.


FINDINGS OF FACT

1.  The evidence does not show that major depression had its 
onset during the veteran's service, or that a psychosis was 
demonstrated within 1 year of separation from active service.  

2.  The opinion of the veteran's treating physician, that the 
beginning symptoms of depression were related to the in-
service misdiagnosed pregnancy with resultant hysterectomy, 
lacks probative value.

3.  The most persuasive competent medical evidence of record 
indicates the veteran's major depression is not related to 
the service connected residuals of a hysterectomy.  

4.  Service connection is in effect for status post 
hysterectomy of uterine tumor, evaluated at 30 percent 
disabling.  

5.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of her service-
connected disability without regard to non-service connected 
disabilities.


CONCLUSIONS OF LAW

1.  Major depression is not shown to be proximately due to, 
the result of, or aggravated by service-connected disease or 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 7 
Vet. App. 439 (1995).

2.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, No. 01-944, 2004 U.S. 
App. Vet. Claims LEXIS 370 (June 24, 2004) ("Pelegrini 
II"), the United States Court of Appeals for Veterans Claims 
(Court) vacated its previous decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) ("Pelegrini I") and 
remanded the case to the Board for further development and 
consideration.  Pelegrini II revisited the requirements 
imposed upon VA by the VCAA.  The Court held, among other 
things, that a VCAA notice, as required by 38 U.S.C. § 
5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 2004 U.S. App. Vet. Claims LEXIS 
370, at *18-*21.  

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
May 1999 Statement of the Case (SOC), February 2001 Board 
Remand, May 2002, August 2003 Supplemental Statements of the 
Case (SSOCs), and associated correspondence issued since the 
appellant filed her claim, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate her claim.  She was advised that, if she 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on her behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding her claims, in the August 2003 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the August 2003 SSOC.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to her claims has been obtained and associated with 
the claims folder, and that she has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information she had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).


I.  Factual Background

Service medical records contain no references to complaints, 
treatment or manifestations of psychiatric disability.  A 
hospitalization report from Carrabus Memorial Hospital shows 
that the veteran underwent an abdominal hysterectomy and 
appendectomy in December 1979, shortly before service 
discharge.  In March 1980, at discharge, mental health 
evaluation revealed that she had no significant mental 
illness, had normal behavior, was fully alert and oriented, 
and had a level (not depressed) mood.

At the time of VA examination in December 1980, examination 
revealed no evidence of a psychiatric disorder.

In a statement of the case, prepared in early 1984 in 
conjunction with the veteran's appeal for Chapter 31 
vocational rehabilitation benefits, it was noted that the 
veteran reported that she had been unable to work since 1980, 
in part, due to psychiatric problems due to her hysterectomy.

VA treatment records dated from 1986 to 1988 show diagnoses 
of depression and acute anxiety secondary to life 
circumstances.  In April 1987 an assessment of depressive 
neurosis was entered.  In May 1993 the veteran reported 
symptoms of menopause, to include hot flashes, nervousness 
and depression.  It was noted in August 1996 that she had 
been prescribed medication by a private psychiatrist 2 weeks 
earlier for "one time use" for what was described as a 
situational problem.  

VA treatment records dated from June to August 1997 show that 
the veteran received treatment for major depression and 
adjustment disorder with depressed mood.  In 1997 and 1998, 
she was treated in the mental health clinic for major 
depression and anxiety attributed to her multiple medical 
problems and stress associated with her employment.  The 
veteran also reported difficulty controlling anger, which she 
attributed in part to the heavy physical demands placed on 
her in her job.  

The veteran was hospitalized by VA from April to May 1998.  
The records show that she had depression, which was not 
responding well to medication and had been under stress as a 
result of her 15-hour workdays as a home health-nursing 
assistant.  She also reported family stress.  In her history, 
it was noted that she reported onset of depressive symptoms 
as being little more than a year ago, with none before that.  
Although she reported her hysterectomy, there is no 
indication in the hospital reports linking depression or 
other psychiatric disorder to service-connected disability.

In an undated VA medical statement, A.F., M.D. stated that 
the veteran carried diagnoses of major depression, recurrent, 
hypertension, chronic back pain, and status hysterectomy.  
The veteran presented with complaints of depression, poor 
sleeping pattern, crying spells, angry outbursts, feeling 
tired, and not able to relax or enjoy anything anymore.  Dr. 
F. opined that the veteran was not psychiatrically stable 
enough to perform any type of work.  

In a May 1998 statement, Dr. F. opined that veteran could not 
cope with the emotional and physical demands of her job.  

VA treatment records dated from March to July 1998 show that 
the veteran participated in sessions with a clinical social 
worker.  The veteran reported that the increased stress and 
depression were related to her numerous bills and her 
inability to work.  

The veteran was accorded a VA mental disorders examination in 
September 1998.  She reported that while in the military in 
1979, she was told she was pregnant.  She was sent home and 
later found to have a tumor.  Thereafter, she had a 
hysterectomy.  She began to feel upset in 1980, which was one 
year after her diagnosis.  She complained that she had been 
depressed off and on since service.  She did not receive any 
psychiatric treatment until two years prior at a VA Medical 
Center.  The diagnosis was major depression, single episode.  
The examiner noted a review of the 1998 hospitalization 
report contained no references to the veteran's ruminating 
about her operation and that many years had passed before she 
had become depressed.  The examiner opined that the veteran's 
hysterectomy was not the casual event to her present major 
depressive episode.  He stated that she was unemployable. 

The veteran was accorded a VA gynecological examination in 
September 1998.  It was noted that in 1979 she underwent 
abdominal hysterectomy for uterine fibroids.  She complained 
of depression.  The diagnosis was normal postoperative 
gynecological examination, status post abdominal hysterectomy 
for fibroids; menopause without adequate hormone replacement; 
and he opined that any current nervous problems or depressive 
symptoms were not related at all to an uneventful 
hysterectomy 20 years ago.  

During the veteran's October 2000 hearing before the 
undersigned, she testified that approximately six or seven 
months following her surgery she began to feel worthless.  
She did not seek treatment immediately and continued to work 
and function in a normal way.  She is currently receiving 
treatment for depression.  She last worked in 1998 due to 
poor concentration, nervousness, and anxiety attacks.  

VA treatment records dated from March to April 2001 show that 
the veteran received treatment for major depression, 
recurrent, severe, with psychotic features.  She described 
overwhelming feelings of emptiness due to not be able to have 
a family of her own.  

In March 2001, Dr. F. stated that the beginning of the 
veteran's depressive symptoms was "clearly related" to the 
misdiagnosis of pregnancy in service.

The veteran was accorded a VA mental disorders examination in 
March 2002.  She reported that she began having trouble two 
to three years.  Then she stated, "it really started after 
my hysterectomy."  She stated in 1979, while in the military 
she was told she was pregnant.  Thereafter, she returned 
home; went to Fort Bragg and found out that she was not 
pregnant; went to a civilian doctor at Cabarrus County 
Hospital and had a hysterectomy in 1979.  She stated that 
every time she saw a child she became upset.  She began to 
experience sleep disturbance.  The diagnosis was major 
depression, in partial remission.  

The examiner stated that the veteran gave a rather perplexing 
inconsistent history and the best he could see was that her 
treatment began only a few years prior, which was consistent 
with the medical record.  It was noted that the appellant had 
multiple stressors, including having been in abusive 
relationships, and had demonstrated difficulty in coping with 
some of these stressors which "certainly lends itself to an 
impression of some personality dysfunction."  He opined that 
it was not likely that her current diagnosis, major 
depression was directly related to her hysterectomy in the 
past.  

The veteran was accorded a VA gynecological examination in 
March 2002.  The veteran's medical file was reviewed prior to 
the examination.  The assessment was normal postoperative 
gynecology examination status post abdominal hysterectomy and 
adequate hormone replacement for menopausal symptoms.  The 
examiner opined that there were no residuals from the remote 
hysterectomy, which would be related to any current 
disability or unemployability.  

VA treatment records dated in October 2000 show a provisional 
diagnosis for recurrent depression.  

In a January 2003 addendum, the March 2002 VA psychiatric 
examiner reviewed the claims file and opined that it was not 
likely that the veteran's present diagnosis, major depression 
in partial remission, was directly related to the 
hysterectomy in the past, and therefore could not have been 
aggravated by such procedure.  The examiner noted that the 
March 1980 mental status evaluation conducted in service was 
negative.


II.  Service connection for major depression

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2003).  Additionally, service connection 
will be granted for a disability that is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection on the basis 
of aggravation may also be granted.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

In this case the veteran currently has a diagnosis of major 
depressive disorder.  There is no competent evidence of 
complaints or treatment related to this disability until many 
years after service.  There is no competent medical evidence 
that major depression was incurred during active service.  
Additionally, there is no showing in the competent medical 
evidence of treatment for or findings of a psychosis within 
one year of separation from service.

In the instant case, the Board reiterates that the veteran's 
psychiatric condition was clinically evaluated as normal on 
her March 1980 separation examination, and there were no 
findings of psychiatric and/or personality impairment on the 
subsequent VA medical examination conducted in December 1980.  

Post-service medical records dated as early as 1986 show 
treatment for acute anxiety/depression secondary to life 
circumstances.  There was no indication in the post- service 
medical records of a major depressive disorder until 1997, 
when the veteran was seen with symptoms of depression, which 
she related to her employment as a nursing assistant.  
Specifically she had been taking care (private duty) of an 
invalid whom she viewed as a "family member" over a four 
year period.  Thus the first competent medical diagnosis on 
file of major depressive disorder was in 1997.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  (The normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim).

Notwithstanding the above, the veteran contends that her 
major depression is related to her service-connected 
hysterectomy of uterine tumor.  In support of her claim, the 
veteran has proffered the opinion of Dr. F., a VA treating 
physician, who stated that a nexus exists between the 
veteran's currently diagnosed major depressive disorder and 
her in-service misdiagnosis of pregnancy and resultant 
hysterectomy due to uterine tumor.  The Board must point out, 
in this regard, that an opinion by a health care professional 
is not conclusive and is not entitled to absolute deference.  
Indeed, the Court has provided guidance for weighing medical 
evidence.  The Court has held, for example, that a post-
service reference to injuries sustained in service, without a 
review of SMRs, is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
upon speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
claimant's history, and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  A medical opinion based upon an 
inaccurate factual premise is similarly not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998); Leshore v. 
Brown, 8 Vet. App. 406 (1995).

In the present case, Dr. F., the veteran's treating 
physician, stated that the beginning of the veteran's 
depressive symptoms was "clearly related" to the 
misdiagnosis of pregnancy in service.  However, there is no 
indication that Dr. F. reviewed the veteran's medical 
history, and no discussion of the time gap between the 
veteran's misdiagnosed pregnancy with resultant hysterectomy 
in service and when she exhibited symptoms and first received 
treatment after service.  Furthermore, there was no 
discussion of the fact that the veteran was initially seen 
for anxiety and depression secondary to life circumstances, 
which included loss of relatives, financial stress, and 
abusive relationships in the mid 1980s.  Thereafter, in 1997, 
the veteran was diagnosed with major depressive disorder 
secondary to job stress.  Likewise Dr. F. did not comment on 
the 1998 VA hospital report, which, as noted by the 1998 VA 
examiner, did not reflect that the veteran ruminated about 
her surgical procedure, or point to the inconsistencies in 
her history, as the 2002 examiner.  Inasmuch as Dr. F. failed 
to adequately address said issues, his opinion is of limited 
probative value in determining the etiology of the veteran's 
major depression.

On the other hand, as noted above, the VA examiners who 
evaluated the veteran in September 1998 and March 2002 found 
that the veteran's hysterectomy was not the causal event 
leading to her present major depressive disorder.  The Board 
gives more weight to the opinions of the VA examiners, 
because the examinations and review of the veteran's entire 
medical history were conducted for the specific purpose of 
determining the cause of major depression.  In addition, the 
March 2002 examiner provided an explanation for his 
conclusion, as opposed to Dr. F., who did not fully discuss 
the veteran's medical history or the multiple stressors the 
veteran experienced contemporaneous with her initial 
treatment for major depression.  

The Board appreciates the appellant's sincere contentions and 
belief regarding the cause of her major depression.  However, 
as a layperson she is not professionally competent to opine 
on matters that require medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

With all due regard for the contentions presented, the Board 
is mindful that the ultimate factual determinations in this 
case are medical in nature, and that, in evaluating a claim, 
only independent medical evidence must be considered to 
support the findings, and competent evidence of record must 
be cited to support conclusions.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Court has held that it is the responsibility of 
the Board to determine the probative weight to be ascribed as 
among multiple medical opinions in a case, and to state our 
reasons or bases for favoring one opinion over another.  See 
Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  

The Board has weighed the evidence for and against the 
veteran's claim for service connection for major depression, 
and concludes that the opinion of the VA examiners are 
afforded more weight than the statement of the VA treating 
physician, who did not review the veteran's medical history 
contemporaneous with such statement.  

In comparing the positive and negative evidence in this case, 
the Board may favor the opinion of one competent medical 
professional over that of another, as long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

In light of the above, the Board finds that the weight of the 
evidence is against the veteran's claim of service connection 
for major depression, on a direct or secondary basis.  

Additionally, the Board has taken into consideration the case 
of Allen v. Brown, 7 Vet. App. 439 (1995), wherein the United 
States Court of Appeals for Veterans Claims held that the 
term "disability" as used in 38 U.S.C.A. § 1110 (West 
2002), refers to impairment of earning capacity, and that 
such definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. § 1131 and 38 
C.F.R. § 3.310(a), when a veteran incurs a nonservice- 
connected condition, such veteran shall be compensated for 
the degree of disability over and above the degree of 
disability prior to incurring the disability. In this case, 
the January 2003 VA examiner opined that it was unlikely that 
the veteran's major depression was aggravated by service-
connected hysterectomy of uterine tumor.  

In closing, the Board, mindful of the appellant's obvious 
sincerity in pursuing this claim, notes that the doctrine of 
giving the benefit of the doubt to the appellant, under 38 
U.S.C.A. § 5107 and 38 C.F.R. § 3.102, has been considered 
but the Board does not find the evidence is in approximate 
balance so as to warrant its application.  The preponderance 
of the evidence of record establishes that the cause of the 
veteran's major depression is not due to service-connected 
residuals of a hysterectomy.  The veteran's claim of service 
connection for major depression is denied.



III.  Entitlement to TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2003).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2003). 
In exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b) (2003).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2003).  Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a) (2003).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may not be given to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2003).

The record reflects that the appellant is service-connected 
for hysterectomy for uterine tumor, currently evaluated as 30 
percent disabling.  This is the only service connected 
disability.  The veteran does not meet the minimum percentage 
requirements for a TDIU under section 4.16(a) because her 
single service-connected disability is rated as 30 percent 
disabling.  Under such circumstances, the veteran can only be 
awarded a TDIU, pursuant to the procedures set forth in 
section 4.16(b), if this is an exceptional case, and the 
veteran is otherwise shown to be unemployable due to her 
service-connected status post hysterectomy of uterine tumor.  
Unfortunately, there is no such probative evidence in this 
case.

The competent evidence does not show that the service 
connected disability of hysterectomy of uterine tumor; 
standing alone, without regard to advancing age or non 
service connected disabilities preclude her from engaging in 
any substantially gainful employment.  The veteran reported 
that she had a high school education and certified nursing 
assistance training.  The veteran's nonservice-connected 
disabilities include major depression, left knee disability, 
hypertension, stomach ulcer, and menopausal symptoms with the 
veteran's major depression causing the inability to maintain 
employment.  A VA psychiatrist related the veteran's 
unemployability to her major depression.  The March 2002 VA 
physician opined that there was no residual from the remote 
hysterectomy that was related to the veteran's 
unemployability.  The veteran's last job ended due to her 
major depression and not her service-connected hysterectomy 
of uterine tumor.  As such, the veteran is not precluded from 
performing all forms of substantially gainful employment due 
to his service-connected disability, and the preponderance of 
the evidence is against his claim for TDIU benefits.

While the status post hysterectomy of uterine tumor cause 
some economic inadaptability, this is taken into account in 
the evaluation assigned that disability and there is no 
showing of total individual unemployability based solely on 
this disability without taking into account non-service 
connected disabilities. 

For the reasons set forth above, it is not shown that she is 
precluded from substantially gainful employment or is 
otherwise unemployable secondary to her service connected 
disability.  Thus there is no basis for an extraschedular 
award of individual unemployability.  38 C.F.R. §§ 3.321, 
4.16.


ORDER

Entitlement to service connection for major depression, 
claimed as secondary to service-connected residuals of a 
hysterectomy is denied.

Entitlement to a total disability rating based on individual 
unemployability is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



